UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6108


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RONALD EARL MCCULLOUGH,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:13-cr-00199-BO-1)


Submitted: June 28, 2021                                            Decided: July 7, 2021


Before GREGORY, Chief Judge, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond C. Tarlton, TARLTON POLK PLLC, Raleigh, North Carolina, for Appellant.
Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker, Assistant United
States Attorney, Kristine L. Fritz, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronald Earl McCullough appeals his 120-month sentence following his guilty plea

to engaging in unlawful monetary transactions, in violation of 18 U.S.C. § 1957.

McCullough argues that the Government breached the plea agreement by failing to inform

the district court of the full extent of his cooperation. We affirm.

       “Plea agreements are grounded in contract law, and as with any contract, each party

is entitled to receive the benefit of his bargain.” United States v. Edgell, 914 F.3d 281, 287

(4th Cir. 2019) (internal quotation marks omitted). Because McCullough did not challenge

the Government’s purported breach of the plea agreement in the district court, we review

only for plain error. Id. at 286. “Under that standard, [McCullough] must show that the

[G]overnment plainly breached its plea agreement with him and that the breach both

affected his substantial rights and called into question the fairness, integrity, or public

reputation of judicial proceedings.” Id. at 286-87. McCullough has not identified any

information that the Government failed to disclose that may have affected the district

court’s sentencing decision, nor has he shown that the Government’s alleged failure to

disclose violated his substantial rights, so he has not established plain error.

       Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                   AFFIRMED




                                              2